Name: 2011/479/: Commission Decision of 27Ã July 2011 on the safety requirements to be met by European standards for gymnastic equipment pursuant to Directive 2001/95/EC of the European Parliament and of the Council Text with EEA relevance
 Type: Decision
 Subject Matter: technology and technical regulations;  social affairs;  consumption
 Date Published: 2011-07-29

 29.7.2011 EN Official Journal of the European Union L 197/13 COMMISSION DECISION of 27 July 2011 on the safety requirements to be met by European standards for gymnastic equipment pursuant to Directive 2001/95/EC of the European Parliament and of the Council (Text with EEA relevance) (2011/479/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 4(1)(a) thereof, Whereas: (1) Directive 2001/95/EC provides for European standards to be established by the European standardisation bodies. Such standards should ensure that products satisfy the general safety requirement of that Directive. (2) Under Directive 2001/95/EC, a product is to be presumed safe when it conforms to voluntary national standards transposing the European standards, the references of which have been published by the Commission in the Official Journal of the European Union. (3) Article 4 of Directive 2001/95/EC lays down the procedure for drawing up the European standards. Under that procedure, the Commission is to determine the specific safety requirements which the European standards should satisfy and, subsequently, on the basis of those requirements, to give mandates to the European standardisation bodies to draw up those standards. (4) The Commission is to publish the references of the European standards adopted in that way in the Official Journal of the European Union. Under the second subparagraph of Article 4(2) of Directive 2001/95/EC, the references to the European standards which have been adopted by the European standardisation bodies before the entry into force of that Directive may be published in the Official Journal of the European Union even in the absence of a Commission mandate, if those standards ensure compliance with the general safety requirement laid down in that Directive. (5) By its Decision 2005/718/EC (2) the Commission published the references of seven European standards concerning the safety of gymnastic equipment in the Official Journal of the European Union (6) The seven European standards on the safety of gymnastic equipment concerned by Decision 2005/718/EC are not supported by a Commission mandate adopted in accordance with Article 4(1) of Directive 2001/95/EC. (7) One of those standards, EN 913:1996, has been replaced by a new version, EN 913:2008. This new version was adopted after the entry into force of the Directive 2001/95/EC and its reference cannot, as a consequence, be published in the Official Journal of the European Union in the absence of a Commission mandate including specific safety requirements. (8) In order to assess the conformity of the new version and of any subsequent versions of the European standards for gymnastic equipment with the general safety requirement of Directive 2001/95/EC, it is necessary to re-establish the procedure laid down in Article 4 of that Directive. (9) The Commission should therefore determine specific safety requirements for gymnastic equipment with a view to mandating the European standardisation bodies to develop relevant European standards for gymnastic equipment on the basis of those requirements. (10) Once the relevant standards are available, and provided that the Commission decides to publish their references in the Official Journal of the European Union, according to the procedure laid down in Article 4(2) of Directive 2001/95/EC, gymnastic equipment is to be presumed to conform to the general safety requirements of that Directive, as far as the safety requirements covered by the standards are concerned. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee set up under Article 15 of Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision gymnastic equipment means equipment used for training, exercising or competition purposes, involving group and individual exercise. This equipment either stands on the floor or is fixed to the ceiling or a wall or other fixed structure. It is either permanently installed or able to be moved and modified for use. Article 2 The specific safety requirements for the products referred to in Article 1 to be met by European standards pursuant to Article 4 of Directive 2001/95/EC are set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Done at Brussels, 27 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 271, 15.10.2005, p. 51. ANNEX SPECIFIC SAFETY REQUIREMENTS FOR GYMNASTIC EQUIPMENT Part I Product and product definition The gymnastic equipment covered by this mandate is equipment used for training, exercising or competition purposes, involving group and individual exercise. This equipment either stands on the floor or is fixed to the ceiling or a wall or other fixed structure. It is either permanently installed or able to be moved and modified for use. For some specific gymnastic equipment, general requirements are complemented by additional safety requirements. Part II A. General safety requirements The products shall comply with the general safety requirement referred to in Directive 2001/95/EC and be safe within the meaning of Article 2(b) thereof. In particular, the product shall be safe under normal and reasonable foreseeable conditions of use, including storage, safe transport to the storage space, installation and maintenance, dismantling, and throughout the duration of its use. The product shall be safe also for professional users (e.g. trainers, teachers). During normal and reasonable foreseeable conditions of use of gymnastic equipment, the risk of injury or damage to health and safety shall be minimised. No parts that are accessible to the user during normal or intended use shall cause physical injuries or affect the health of the user. A common foreseeable use of these products is to train children (e.g. at school, in sports clubs) who in general have a perception of risk lower than that of adults. Where hazards cannot be sufficiently minimised by design or safeguards, the residual risk should be addressed by product-related information directed at supervisors. Users shall be informed of the risks and dangers likely to occur and how to prevent them. B. Specific safety requirements In application of the general safety requirements referred to in Directive 2001/95/EC, the following shall be taken into account, as a minimum: (a) Surface finish; (b) Gaps and shearing/crushing/pinching points; (c) Unintentional dropping; (d) Falling from height; (e) Stability and strength; (f) Adjustment devices; (g) Shock absorption of top padding; (h) Marking. More specifically, all gymnastic equipment shall bear the following information: (1) number of the relevant European standard; (2) name, trademark or other means of identification of the manufacturer, retailer or importer; (3) year of production; (4) maximum number of users at a time for which the equipment is intended; (5) instructions for use; (i) Entrapment and strangulation; (j) Collision; (k) Durability; (l) Electric shocks; In addition, the following risks shall be taken into account: (a) risks resulting from insufficient load bearing capacity of the equipment, taking into account the strength, stiffness and elasticity of the materials used; (b) risks resulting from loss of stability of the equipment, taking into account the support of the equipment and the floor, as well as possible loads on the equipment; (c) risks resulting from the use of electrical energy and from operating circuits; (d) risks resulting from applied mechanical, or water energy; (e) risks resulting from the use of the equipment, including falls, cuts, entrapment, suffocation, collisions and overloading of the body; (f) risks resulting from the accessibility of the equipment, including accessibility in case of defects and emergency situations; (g) risks resulting from possible interactions of the equipment and occasional bystanders (e.g. public audience); (h) risks resulting from insufficient maintenance; (i) risks resulting from assembly, disassembly and handling of the equipment; (j) risks resulting from exposure to chemical substances. In application of the general safety requirements referred to in Directive 2001/95/EC, the following tests shall be taken into account, as a minimum: (a) Determination of entrapment; (b) Mechanical loading for determination of stability and strength; (c) Determination of shock absorption of padding; (d) Test report. C. Examples of gymnastic equipment In application of the general safety requirements referred to in Directive 2001/95/EC, the following list, which is not exhaustive, gives examples of the different kinds of gymnastic equipment: (a) Parallel bars and combination asymmetric/parallel bars; (b) Asymmetric bars; (c) Vaulting boxes; (d) Horses and bucks; (e) Horizontal bars; (f) Wall bars, lattice ladders and climbing frames; (g) Balancing beams; (h) Hanging rings; (i) Trampolines; (j) Vaulting tables.